Mr. Justice Van Orsdel
delivered the opinion of the Court:
The chief question before us is whether or not the trial court erred in thus summarily disposing of the case. We are clearly of the opinion that this was error. The rule to be applied to the action of the court in this case is absolute, and will admit of no exception. The strict rule applied where the court peremptorily instructs a verdict, either when plaintiff rests its case in chief, or when all the evidence, both of plaintiff and of defendant, has been Submitted, has no application here. Plaintiff had not rested her case. The record is silent as to whether or not she had further evidence to offer. The fact remains that she had not rested, and, until she did, she had the manifest right to offer additional evidence in support of her declaration. The action of the court in instructing the jury to return a verdict for the defendant, under the circumstances here disclosed, would constitute error in any ease. Plaintiff was not bound to establish her case by her own evidence, or by a particular number of witnesses. The record discloses that others were present when the accident occurred, and it is fair to presume that plaintiff had other witnesses to offer in support of her declaration. The testimony of the persons present, it is reasonable to assume, would have thrown much light upon the case. Every presumption must be resolved against the court, when it assumes to deprive a litigant of the right to produce competent witnesses in support of a declaration, which, if proved, would justify a recovery.
It is unnecessary for us to consider in detail the question of negligence, except to suggest that we are clearly of the opinion that, on the evidence of plaintiff as disclosed by the record, sufficient issue was raised to warrant the submission of the case to the jury. On this evidence alone, the trial court committed reversible error in instructing the jury to return a verdict for the defendant.
The judgment is reversed with costs, and the court is directed to grant the plaintiff a new trial. Reversed.